EXAMINER’S AMENDMENT
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Hiesberger, Applicant’s attorney, on June 9, 2022.
In the Claims
3.	The claims have been amended as follows. 
	In claim 1, first line of part (a), the term “the soybean plant” has been amended to recite --a soybean plant--. 
	In claim 3, line 2, the term “a soybean plant” has been amended to recite --the soybean plant--. 
	In claim 4, the phrase “treating the plant with glyphosate” has been replaced with --treating the soybean plant--. 
	In claim 5, the phrase “treating with glyphosate” has been replaced with --treating the soybean plant--. 
	In claim 15, the term “claim 14” has been replaced with --claim 1--. 
	In claim 16, the term “claim 14” has been replaced with --claim 1--.
	In claim 19, the term “claim 18” has been replaced with --claim 1--. 
	In claims 22 and 25, lines 1-2 of each claim, the term “a formulation” has been replaced with --the formulation--. 
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance.  The claims have been amended to require the step of identifying a soybean plant that is infected with the brown stem rot pathogen, and to limit the application dosages and growth stages at which glyphosate is applied to the described and enabled subject matter.  In view of these claim amendments, and upon the consideration of the Applicant’s argument in the instant remarks, the rejections under 35 U.S.C. 112 and 35 U.S.C. 102 have been withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662